UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 15, 2015 Date of Report (Date of earliest event reported) Immune Therapeutics, Inc. (Exact name of registrant as specified in its charter) Florida 000-54933 59-3226705 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 37 North Orange Ave, Suite 607, Orlando, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 888-613-8802 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers;Election of Directors; Appointmentof Certain Officers; CompensatoryArrangements of Certain Officers. On November 15, 2015, Mr. Eugene Youkilis resigned from the board of directors of Immune Therapeutics, Inc. (the “Company”). He has also resigned from the Company’s share issuance committee. His resignation is not related to any known disagreement with the Company on any matter relating to its operations, policies or practices, and it is not a removal for cause. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IMMUNE THERAPEUTICS,INC. Date: November 20, 2015 By: /s/ Noreen Griffin, CEO 3
